Citation Nr: 9930514	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-51 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for weight loss and 
loss of appetite as a chronic disability resulting from an 
undiagnosed illness, to include the issue of whether a timely 
substantive appeal was filed.

2.  Entitlement to service connection for fatigue 
(alternatively claimed as "loss of strength") as a chronic 
disability resulting from an undiagnosed illness, to include 
the issue of whether a timely substantive appeal was filed.

3.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether a timely substantive appeal was 
filed.

4.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether a timely substantive appeal was 
filed.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1988 to May 
1992.  The veteran's DD Form 214 indicates that he received, 
in part, a Southwest Asia Service Medal and a Kuwait 
Liberation Medal, and also indicates that the veteran 
participated in Operation Desert Shield/Storm.  

The issues on appeal come before the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The claims file was ultimately 
transferred to the RO in Winston-Salem, North Carolina.  

REMAND 

The veteran was notified of the June 1995 rating decision in 
a letter dated on June 26, 1995.  A notice of disagreement 
was filed in February 1996 and a statement of the case was 
issued on June 3, 1996.  The claims file contains an envelope 
which reflects that the statement of the case was returned 
because it was sent to an old address.  A supplemental 
statement of the case was issued to this same address on July 
9, 1996, with a Form 9 enclosed.  However, there is no 
evidence that this supplemental statement of the case was 
returned, due to being sent to an old address or for any 
other reason.  The veteran filed a Form 9 on November 25, 
1996.  The RO must determine whether a timely substantive 
appeal was filed with regard to the June 1995 rating 
decision.  

In regard to these timeliness issues, federal regulations 
provide as follows: 

(b)  Substantive Appeal  Except in the 
case of simultaneously contested claims, 
a Substantive Appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the Statement 
of the Case to the appellant, or within 
the remainder of the 1-year period from 
the date of mailing of the notification 
of the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter 
for purposes of determining whether an 
appeal has been timely filed. 

(c)  Response to Supplemental Statement 
of the Case. Where a Supplemental 
Statement of the Case is furnished, a 
period of 60 days from the date of 
mailing of the Supplemental Statement of 
the Case will be allowed for response.  
The date of mailing of the Supplemental 
Statement of the Case will be presumed to 
be the same as the date of the 
Supplemental Statement of the Case for 
purposes of determining whether a 
response has been timely filed.  Provided 
a Substantive Appeal has been timely 
filed in accordance with paragraph (b) of 
this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect 
to the additional issues. 

38 C.F.R. § 20.302 (b), (c) (1999).

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board. 

38 C.F.R. § 20.303 (1999).

The filing of additional evidence after 
receipt of notice of an adverse 
determination does not extend the time 
limit for initiating or completing an 
appeal from that determination. 

38 C.F.R. § 20.304 (1999).

(a) Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 

(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation. 

38 C.F.R. § 20.305 (1999).

For the purpose of Rule 305 (§ 20.305 of 
this part), the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day--
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal public 
holiday.  When a holiday occurs on a 
Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (1999).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The veteran and his representative 
should be notified that the VA will 
address the inextricably intertwined 
issues of whether timely substantive 
appeals have been filed concerning the 
matters before the Board.  They should be 
advised that they may submit evidence or 
argument on the issues of timeliness. 

2.  The RO should determine whether 
timely substantive appeals were filed 
with regard to the June 1995 rating 
decision denying service connection for 
weight loss and loss of appetite as a 
chronic disability resulting from an 
undiagnosed illness, for fatigue 
(alternatively claimed as "loss of 
strength") as a chronic disability 
resulting from an undiagnosed illness, 
for joint pain as a chronic disability 
resulting from an undiagnosed illness, 
and for headaches as a chronic disability 
resulting from an undiagnosed illness.  
The RO should then issue a supplemental 
statement of the case on these issues and 
the veteran and his representative should 
be provided an opportunity to respond 
thereto.  

Thereafter, the claims file should be returned to the Board.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while these 
issues are in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process.  No inference should be drawn regarding the final 
disposition of the veteran's claims as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).






